Title: To George Washington from John Hancock, 16 September 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Sepr 16th 1776.

The Congress having at different Times passed sundry Resolves relative to a Variety of Subjects, I do myself the Honour to enclose you a Copy of the same, as necessary for your Information & Direction.
The Resolve of the 12th respecting Colonel Trumbull, will I trust be satisfactory, & prove the Means of his continuing in an office of such Importance to the Army, and which he has hitherto discharged with the greatest Fidelity & Success. I have the Honour to be with perfect Esteem & Respect Sir your most obed. & very hble Ser.

John Hancock Presidt

